UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-4556


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

KALIL K. CASEY,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Henry E. Hudson, Senior District Judge. (3:18-cr-00030-HEH-1)


Submitted: March 27, 2019                                         Decided: April 3, 2019


Before KEENAN and WYNN, Circuit Judges, and DUNCAN, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Geremy C. Kamens, Federal Public Defender, Patrick L. Bryant, Alexandria, Virginia,
Mary E. Maguire, Assistant Federal Public Defender, OFFICE OF THE FEDERAL
PUBLIC DEFENDER, Richmond, Virginia, for Appellant. G. Zachary Terwilliger,
United States Attorney, Alexandria, Virginia, Heather Hart Mansfield, Assistant United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kalil K. Casey appeals his 82-month sentence imposed pursuant to his guilty plea

to possession of a firearm by a convicted felon, in violation of 18 U.S.C. § 922(g)(1)

(2012). Casey argues that his sentence is procedurally unreasonable because the district

court failed to explain sufficiently its reasons for imposing an 82-month sentence.

Finding no error, we affirm.

       We review a criminal sentence “under a deferential abuse-of-discretion standard.”

Gall v. United States, 552 U.S. 38, 41 (2007). We must “ensure that the district court

committed no significant procedural error, such as . . . failing to adequately explain the

chosen sentence.” Id. at 51. “Regardless of whether the district court imposes an above,

below, or within-Guidelines sentence, it must place on the record an individualized

assessment based on the particular facts of the case before it.” United States v. Carter,

564 F.3d 325, 330 (4th Cir. 2009) (internal quotation marks omitted). “Where the

defendant or prosecutor presents nonfrivolous reasons for imposing a different sentence

than that set forth in the advisory Guidelines, a district judge should address the party’s

arguments and explain why he has rejected those arguments.”            Id. at 328 (internal

quotation marks omitted). “Nonetheless, when a judge decides simply to apply the

Guidelines to a particular case, doing so will not necessarily require lengthy explanation.”

Rita v. United States, 551 U.S. 338, 356 (2007).

       Having reviewed the record, we find that the district court addressed Casey’s

arguments at sentencing and adequately explained why other factors under 18 U.S.C.

§ 3553(a) (2012), particularly Casey’s substantial criminal history, warranted the within-

                                             2
Guidelines sentence he received. Because the district court did not abuse its discretion,

we affirm the judgment. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                            AFFIRMED




                                           3